Title: Elizabeth Cranch to Abigail Adams, 20 May 1786
From: Cranch, Elizabeth,Norton, Elizabeth Cranch
To: Adams, Abigail


     
      My dear Aunt
      Braintree May 20th 1786
     
     We have sat off our English Friends for Boston. Mama has accompanied them; Sister Lucy has gone to your deserted habitation, and taken our Boy with her to clean the closets, rub the furniture &c. The dampness for want of Fires being kept in the Rooms moulds the things very much, and makes the Paper peal off, and it requires considerable care, to keep them in tolerably good order. And here is your Eliza left entirely alone. I would recollect my thoughts and arrange them in some degree of order if possible, but they have been so confused for some time past that I fear tis impracticable; The arrival of my Cousins this week, the reception of Letters from you by Lyde and Cushing, who came in this week also, together with the intelligence relative to my Cousin contain’d in yours, has quite turned my head, and I feel now as if I had just awoke from a dream.
     You think some of my Letters must have miscaried as you have recd. none since that by Mr Wilson; Tis no wonder my Aunt should be loth to suppose her Neice capable of so great neglect, as she must prove herself to be, when she makes the mortifying confession, that She has not once written since that time! I will not attempt an apology: my future attention, must prove, my penitence and reformation.
     I did not return from Haverhill, till the 17th of April, only a Visit of 7 months,! two of which I spent with my dear and amiable Aunt. I have pass’d the Winter very happily: Society and Amusements pleasing; Friends, attentive and sincere; Health my companion doubly pleasing, as long unenjoy’d; A heart (usually) at ease, and a mind perfectly disposed to relish and enjoy, all the good or pleasure which the bountiful hand of Heaven is pleased to spread before me; with all these blessings, why Should not I be happy? My Cousin JQA—s company afforded me much pleasure, he was very good to visit us often at Mr Whites. He is a great favourite with that family, I believe Mr W—— (natturally indifferent) never paid so much attention to any Person before; or felt a greater esteem. And as for my Friend Peggy, if she had not have lost her heart before, She would have stood no chance of securing it this winter. O! tis a comfortable thing to have ones heart secure, either in our own possession, or in the hands of one, who will treat and value it as their own.
     You have puzzled us my dear Aunt most amazingly with respect to my Cousin; I want to write to her, but for my heart I dont know how to address her; whether as Mrs S——h Mrs H——p——s, or Miss A. I hope however, notwithstanding all changes, I may still call her my Friend, and be acknowledg’d as hers. Yesterday Mama recd. a small parcel from you containing a Crape Apron, and a peice of Ribbon wound upon a visiting Card. Curiosity induced some of us to read it. It was read and thrown by, I took it, and said instantly, it is my Cousins writing—what should she fill up a Card for Mr and Mrs Smith for? and who are they? Upon the whole we concluded it must be, even herself and Husband, and that this ingenious scheme for informing us of her marriage was of my good Aunts inventing. To finish the matter, we put the Card up in our post Office (by the side of my picture you know) and placed it before a Letter directed to Mr T.—— which was deposited their till his return, supposing He could very easily discern if it was her writing—was it cruel? Compassion! tenderness! Generosity! all, all forgive us if it was! The temptation was irisistable: perhaps, he knew it all before, and perhaps we are mistaken, another person may write exactly like my Cousin.
     You enquire, how your fruit Trees flourish. Phoebe says the Peach trees are decaying, the others are in good condition. The Laylocks are just opening, and have grown very much.
     The grass Plot before the house looks most delightfully green. I went and stood at the door the day before Yesterday, and could not help thinking, how often you had ocupied the same place and with how much satisfaction you used to observe the dayly increasing Verdure; Could you my dear Aunt look upon it now do you think, with the same pleasure you formally did? Your Cottage then had charms and its appearance was equal or superior, to any in the Village; Could you return to it now, and after comparing it with the splendor and elegance of your present habitation, still pronounce it pleasing, still find it the abode of contemtment, of rational enjoyment and domestick peace? O! if you could how happy should We be! I took some encouragment to hope from one expression in your last Letter to me, that you did think of returning. You say “how shall I leave your Cousin?” Unpleasing as the Idea is to me of her settling so far from us, your connecting it, with the truly pleasing one of your return, divested it of some of its dissagreableness and rendered it more surportable; but I must hope it will not be always. I cannot, cannot, consent to it! I am sure she cannot be so happy in Europe. Tho the possessing the sincere and affectionate attachment of one worthy Heart, may be to her the first of blessings, yet, how much more might enjoy that here, in the midst of friends interested for her and who would greatly encrease her happiness, by being the pleasd witnesses of it. She must indeed return.
     You inquire about the flower seeds, you was so good as to send me. They came too late for planting last year; I sent for them to Haverhill this winter, to take out some for Mr Dalton, who has a beautiful Garden at Newbury. The remainder I put up in my Trunk to bring home, but to my great dissapointment I cannot yet get it brought from H——. I am very much affraid they will be too old, I shall however try them in Pots, and distribute, some to my Friends who are curious in that way. Mr Apthorp makes great dependance upon rearing some of them. He has had a very pretty Fence before his House since you went away, and made the enclosure look very neat and elegant.
     I hope you will congratulate us upon the probability of a new Fence to Our Garden. Mr A—— has long been ashamed of ours, for us, and indeed we have stood in need of one. It is to be like Genll. Warrens, the materials for it are gatherd togather in the Yard, as also for a new Barn, which is as far advanced as framing.
     I am exceedingly obligd to you my dear Aunt, for your kind attention to me and my Sister, we shall ever retain a grateful remembrance of your goodness. Mama informs you of all the News. She writes so largely, that she leaves very little for me to say. I have read the Poem you was so good as to send me and am much pleasd with—but accidentally, I suppose, in the sewing, 4 Pages are wanting, just at the conclusion. I was very sorry as it leaves it quite unconnected.
     I hope you will be so good as to continue to write to me. Your Letters in some measure compensate for, and fill up that dreadful Chasm which your absence makes, in our enjoyments and which would otherwise be quite insuportable. Please to offer my respectful and affectionate regards to my Uncle. I shall write my Cousin by the next Vessel, which will sail a few days, after this. I have not had but one Letter from her since her Brothers arrival—tis Strange!
     
      I am my dear Aunt with the Sincerest Love & gratitude your obligd & Affectionate Neice
      Eliza Cranch
     
    